Brotles, P. J.
Tlie record in this case contains no evidence authorizing the defendant’s conviction, and the court erred in overruling the motion for a new trial.

Judgment reversed.


Bloodworth and Stephens, J.J., concur.

Chapman testified that when he moved away from the house into which the defendant moved, he (the witness) left “a bárrel of stuff” which he had fixed up for his hogs, consisting of water and syrup, corn shorts, “the take out of the kitchen, scraps and things like that,” and it was not beer when he left there. He knew nothing of the other beer referred to, or of the kettle and the hole at the cane-brake; he did not go in the cane-brake; he was “out that path every day or two,” and he “never saw any smoke in there.” When he gave possession of the crib to the defendant, to move corn and stuff there, he (the witness) had possession of a )part of the crib; and Will Oliver had a right to go in and use the crib; it was not a locked crib. No path led from the cane-brake to Babe Oliver’s house. Will Oliver testified that just before the defendant moved to-the house there was some beer in the barn, or “something or other called beer;” he was’ invited to drink some of it, and at first had an idea that it was beer, but he “found out different” when he tasted it; it was more like sweetened water. Babe Oliver lived about 200 yards from the crib, and was the nearest neighbor to the defendant. Chapman had moved about a half or three quarters of a mile from there. The defendant, in his statement at the trial, said that when he started to move his fodder into the barn he found the barrel of beer covered up under fodder, and never touched it; that his wife advised him to pour it out, but he replied that he had no right to do so, and that he would keep the barn locked and would find the man it ‘belonged to if he came after it; and soon after ho found it the sheriff came, and he told the sheriff about the beer; he did not know of any still on the creek or that there were two barrels of J)eer down there; he had not been down there in some time.
A. L. Hardy, for plaintiff in error.
G. F. McLaughlin, solicitor-general, contra.